Citation Nr: 1645655	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  10-00 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a rating in excess of 30 percent for asthma.

4.  Entitlement to a compensable rating for bilateral hearing loss prior to April 18, 2014, and in excess of 20 percent thereafter.  

5.  Entitlement to a rating in excess of 10 percent for tinnitus.

6.  Entitlement to a rating in excess of 10 percent for status post scaphoid fracture with left wrist pain.  

7.  Entitlement to a temporary total rating for status post scaphoid fracture with left wrist pain after March 31, 2010.  


REPRESENTATION

Appellant represented by:	Brian S. Wayson, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Army from December 1992 to September 1996, and from October 1997 to July 2000.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

Due to VA's unfortunately unorthodox processing of the issues on appeal, a lengthy explanation of the procedural history of this case is required.  

In a January 2009 rating decision, the RO, inter alia, denied service connection for a bilateral knee disability; a rating in excess of 30 percent for asthma; and a compensable rating for bilateral hearing loss.  The appellant submitted a Notice of Disagreement with the RO's determinations in February 2009.  Following the issuance of a Statement of the Case in July 2009, the appellant duly perfected an appeal with respect to these issues via his submission of a timely VA Form 9 in January 2010.  

Before the matter was certified to the Board, in a July 2014 rating decision, the RO increased the rating for the appellant's service-connected bilateral hearing loss to 20 percent, effective April 18, 2014.  Although a higher disability rating was granted, the issue remained in appellate status, as the maximum schedular rating was not assigned from the date of the claim nor did the appellant withdraw his appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Thus, the Board has characterized the issue on appeal as set forth on the cover page of this decision.  

Here, the Board notes that, for reasons which are unclear, in a May 2016 rating decision, the RO proposed to reduce the rating for the appellant's service-connected bilateral hearing loss to 10 percent, although the RO did not indicate an effective date for the proposed reduction.  The record indicates that the RO scheduled a predetermination hearing for October 2016, despite the fact that the issue of entitlement to an increased rating for hearing loss was on appeal.  In that regard, the procedural protections regarding rating reductions are inapplicable to staged ratings assigned as part of a claim for an increased disability rating.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009); O'Connell v. Nicholson, 21 Vet. App 89, 93 (2007).  

As best the Board can discern, the RO thereafter discovered its error and in an October 2016 rating decision, advised the appellant that no action on the proposed reduction would be taken as the issue of the appropriate rating to be assigned to his service-connected bilateral hearing loss during the entire period of the claim was in appellate status.  The RO also cancelled the predetermination hearing and the current 20 percent rating for the appellant's service-connected hearing loss remains in effect, as reflected on the cover page of this decision.

With respect to the remaining issues on appeal, the record shows that in a July 2009 rating decision, the RO, inter alia, denied a rating in excess of 10 percent for tinnitus; a rating in excess of 10 percent for status post scaphoid fracture with left wrist pain; and service connection for sleep apnea.  (For reasons which are unclear, the RO also issued an apparently identical rating decision addressing these issues in August 2009).  In a February 2010 rating decision, the RO assigned a temporary total rating for status post scaphoid fracture with left wrist pain from February 11, 2009, to March 31, 2010.  

In February and April 2010, the appellant submitted Notices of Disagreement with these determinations, including the effective date of the expiration of the temporary total rating.  See also Report of General Information, dated November 24, 2010.  

On December 31, 2013, the RO issued a Statement of the Case addressing the issues of entitlement to a rating in excess of 10 percent for status post scaphoid fracture with left wrist; and entitlement to a temporary total rating from April 1, 2010, for status post scaphoid fracture with left wrist.  It is unclear why the RO failed to include the issues of entitlement to an increased rating for tinnitus and sleep apnea in the December 2013 Statement of the Case.  On April 23, 2014, after the expiration of the appeal period, the appellant submitted a VA Form 9 with respect to the issues addressed in the December 2013 Statement of the Case.  

On July 28, 2014, the RO issued a Statement of the Case addressing the issue of entitlement to service connection for sleep apnea.  It is unclear why the RO failed to include the issue of entitlement to a rating in excess of 10 percent for tinnitus in the Statement of the Case.  The appellant duly perfected an appeal with respect to the issue of service connection for sleep apnea via his submission of a timely VA Form 9 on September 26, 2014.  

In an August 2014 letter, the RO advised the appellant that his substantive appeal was untimely with respect to the issues of entitlement to a rating in excess of 10 percent for status post scaphoid fracture with left wrist; and entitlement to a temporary total rating from April 1, 2010, for status post scaphoid fracture with left wrist.  In February 2016, the appellant disagreed with the RO's determination.  The record currently available to the Board, however, contains no indication that the RO issued a Statement of the Case addressing this matter.

In March 2016, the Board remanded the appeal to afford the appellant the opportunity to appear at a Board videoconference hearing.  At that time, the Board incorrectly characterized some of the issues on appeal, to include "entitlement to a rating in excess of 20 percent for bilateral hearing loss," and "entitlement to service connection for asthma," and omitted the issues of entitlement to increased ratings for a left wrist disability and tinnitus.  That error has been corrected and the issues currently on appeal are as listed above on the cover page of this decision.  

In May 2016, the RO issued a Supplemental Statement of the Case which included the issue of entitlement to a rating in excess of 10 percent for tinnitus and a rating in excess of 10 percent for a left wrist disability.  It is not clear why the RO included the latter issue, given its determination that the appellant's appeal of this issue was untimely.  Later that month, the appellant submitted a VA Form 9 on which he indicated that he did not wish to pursue an appeal with respect to the issue of entitlement to an increased rating for tinnitus.  

In June 2016, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge with respect to the issues of entitlement to increased ratings for hearing loss, tinnitus, asthma, and a left wrist disability, to include a temporary total rating, as well as entitlement to service connection for a bilateral knee disability and sleep apnea.  

As delineated in detail above, the record currently available to the Board indicates that the appellant submitted untimely appeals with respect to the issues of entitlement to an increased rating for his service-connected left wrist disability, to include extension of the temporary total rating.  Given the circumstances of this case, however, including the unorthodox procedural issues described above, the Board finds that VA has waived the issue of timeliness in the filing of a substantive appeal of these issues and has therefore included them in the issues currently on appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009). 

At his June 2016 Board hearing, the appellant indicated that he wished to withdraw the issue of entitlement to a rating in excess of 10 percent for tinnitus.  Although the appellant indicated in his May 2016 VA Form 9 that he did not wish to pursue this issue, in the interests of clarifying the issues currently in appellate status, the Board has dismissed that issue below.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  

The issues of entitlement to service connection for sleep apnea, as well as the issues of entitlement to increased ratings for asthma, bilateral hearing loss, and status post scaphoid fracture with left wrist pain, to include a temporary total rating for status post scaphoid fracture with left wrist pain after March 31, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic bilateral knee disability was not present during active service, arthritis of the knees was not manifest to a compensable degree within one year of service separation, and the most probative evidence of record establishes that the appellant's current bilateral knee disability is not causally related to his active service or any incident therein.  

2.  In June 2016, prior to the promulgation of a decision in the appeal, the appellant notified VA that he wished to withdraw his appeal with respect to the issue of entitlement to a rating in excess of 10 percent for tinnitus.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to service connection for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA with respect to the issues addressed in this decision.  In a September 2008 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  This letter included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  

The appellant was also afforded a VA medical examination in connection with his claim in April 2014.  38 C.F.R. § 3.159(c) (4) (2014).  After reviewing the record, the Board finds that the examination report obtained with its subsequent addendum is adequate.  The examination was conducted by a qualified medical professional.  Moreover, the examiner's opinions are thorough and were predicated on both an examination of the appellant as well as full reading of all available records.  The examiner also provided a rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).

The appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal and asked questions about the onset and development of the disorder discussed in the decision below.  The hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony and questioning by his attorney, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Moreover, the Board observes that neither the appellant nor his attorney has raised any objection with respect to VA's duties under the VCAA, to include the adequacy of the VA examination; VA's duty to notify; or VA's duties under 38 C.F.R. 3.103(c)(2).  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed.Cir. 2016).  

Background

The appellant's service treatment records are negative for complaints or abnormalities pertaining to either knee.  At his May 2000 military separation medical examination, the appellant's lower extremities were examined and determined to be normal with full active range of motion.  On a report of medical history completed at the time of the examination, the appellant denied having or ever having had bone or joint deformity, arthritis, bursitis, or a trick or locked knee.  

In August 2000, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities.  His application, however, is silent for any mention of a bilateral knee disability as is medical evidence received in support of the application.

In August 2008, the appellant submitted a claim of service connection for a bilateral knee disability.  In support of the claim, the RO obtained VA clinical records showing that in June 2005, the appellant sought treatment for right knee pain.  He indicated that for the last couple of years, he had had a sensation of catching in his right knee.  In early April 2005, he stepped in a hole while coaching Little League and felt his right leg buckle.  He indicated that since that time, he had had pain and instability.  X-ray studies were performed at that time and the results were normal, with no evidence of arthritis.  The diagnosis was right knee lateral meniscus tear with possible patellofemoral chondroplasia.  

Private clinical records show that in October 2005, the appellant underwent a right knee arthroscopic partial lateral meniscectomy.  In May 2008, the appellant again underwent diagnostic arthroscopy on the right knee with removal of loose bodies and microfracture after he complained of continued right knee symptoms.  

Additional VA clinical records show that in August 2008, the appellant sought treatment for bilateral knee pain.  He claimed that his knee pain dated to his service in the military and that he intended to file a claim.  He reported daily chronic dull aching in both knees.  He denied swelling, instability or crepitus.  The assessment was bilateral knee pain.  

In a February 2009 statement, the appellant reported that his knees were a reoccurring issue which had resulted from wear and tear while serving in the Army.  He indicated that his knee began locking on him when he was in the military.  

In April 2009, the appellant was seen in the VA rheumatology clinic.  He reported that he had served in an administrative position in service but felt that he had performed a lot more physical activities than most administrative staff.  He stated that towards the end of his service, he had noted increasing pain in his bilateral knees without any specific acute injury.  He had had progressively increasing pain since that time.  The examiner noted a history of right knee arthroscopy in 2005 and right knee lateral microfracture surgery in May 2008.  The examiner noted that the appellant exhibited a significant element of degenerative arthritis but no inflammatory syndrome or rheumatoid arthritis.  The examiner noted that the appellant definitely had elements of post-traumatic osteoarthritis and is working to get VA benefits.  He stated that "[t]his did occur while in the service."  

The appellant was afforded a VA medical examination in April 2014 at which he reported the development of gradual knee pain over time.  After examining the appellant and reviewing the record, the examining VA physician concluded that it was less likely than not that the appellant's bilateral knee disability had been incurred in service or was otherwise causally related to service as there was no basis in medical fact identified to support the claim.  Specifically, the examiner noted that there was no evidence showing a diagnosis of any chronic in-service knee condition whereas post-service knee trauma had been documented.  

In response to a request for clarification from the RO, in a September 2014 opinion, the examining VA physician indicated that he had reviewed the record and had concluded that it was less likely than not that the appellant's bilateral knee disability had been incurred in service or was otherwise causally related to service.  In reviewing the record, the VA physician acknowledged the appellant's reports that he had engaged in various physical tasks during active duty, including marching, running while carrying 35-pound rucksacks, and other exertional activities.  He noted that the service treatment records did not document that the appellant sought medical care for knee injuries.  In addition, the physician noted that he had reviewed the post-service treatment records which showed that during a new patient examination at VA's primary clinic in 2002, the appellant had denied joint pain and reported that he had been going to a 24 hour fitness club.  In addition, the physician noted that the appellant had been seen in 2003 after a left ankle injury he had sustained while playing basketball.  At that time, he was similarly noted to be otherwise healthy with no indication of knee complaints.  In 2005, the appellant was seen in the VA orthopedic clinic after he stepped in a hole and twisted his knee, resulting in a lateral meniscus tear.  The physician noted that private orthopedic notes indicated that the appellant's knee pain came on quite acutely after that injury.  In March 2008, radiographic studies documented lateral compartment degenerative joint disease.  

The VA physician noted that the facts that the appellant had engaged in high impact sports activities following service, that he had denied joint pain prior to 2005, and had sustained a post-service traumatic injury to the right knee in 2005 resulting in both internal derangement and subsequent degenerative joint disease of the right knee, was most consistent with an acute right knee injury associated with post-service physical activities (including high impact activities).  The VA physician further indicated that the appellant's left knee complaints were similarly the result of post-service activities.  He concluded that there was no basis in medical fact is identified to support the claim.  


Applicable Law

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection for certain chronic diseases, including arthritis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for a bilateral knee disability, which he claims is causally related to strenuous physical activities during active service.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim.

The appellant reports that he engaged in a significant amount of physical activity in service which caused trauma and/or injury to his knees.  The appellant is certainly competent to describe his in-service activities.  That an injury occurred in service, however, is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury or disease.  In this case, however, there is no evidence of a chronic bilateral knee disability which began in service.  

Rather, the record affirmatively establishes that the appellant did not develop a chronic bilateral knee disability during active service.  As set forth above, at his May 2000 military separation medical examination, the appellant's lower extremities were examined and determined to be normal at that time with full active range of motion.  Moreover, on a report of medical history completed at the time of the examination, the appellant specifically denied having or ever having had bone or joint deformity, arthritis, bursitis, or a trick or locked knee.  

Furthermore, the record contains no indication, nor has the appellant contended, that arthritis of either knee manifested to a compensable degree within one year of separation from active service.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  Indeed, the Board notes that the post-service medical evidence includes a June 2005 VA clinical record which shows that right knee X-ray studies were performed at that time and the results were normal, with no evidence of arthritis.  

Here, the Board notes that it has carefully considered the appellant's contentions to the effect that he has suffered from knee symptoms since service.  During an August 2008 VA clinic visit, for example, the appellant claimed that his knee pain dated to his service in the military.  In a February 2009 statement, the appellant claimed that his knee began locking on him when he was in the military.  During an April 2009 VA clinic visit, the appellant claimed that towards the end of his service, he had noted increasing pain in his bilateral knees without any specific acute injury.  

On other occasions, however, the appellant has given a conflicting history of his symptoms.  At his May 2000 military separation medical examination, for example, the appellant denied having or ever having bone or joint deformity, arthritis, bursitis, or a trick or locked knee.  During a June 2005 VA clinic visit, the appellant reported that for the last couple of years only, he had had a sensation of catching in his right knee.  He indicated that he then developed pain and instability after sustaining an injury in April 2005.  

Although the Board has considered the appellant's more recent contentions to the effect that he has experienced bilateral knee symptoms on a continuous basis since service, in light of the internal inconsistencies in his statements regarding the onset of his symptoms, the Board assigns more probative weight to the contemporaneous evidence of record.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor).

Based on the foregoing, the Board finds that the most probative evidence establishes that a bilateral knee disability was not present during the appellant's active service or manifest to a compensable degree within the first post-service year.

Although the appellant's bilateral knee disability did not have its inception during active service or within the first post-service year, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Thus, the Board has carefully reviewed the evidence of record addressing the etiology of the appellant's current bilateral hearing loss.  

As set forth above, the record contains conflicting medical evidence in this regard.  The record contains the April 2009 VA rheumatology clinic note which indicates that the appellant reported that he had developed pain in his bilateral knees in service and that his pain had progressively increased since that time.  Based on the history reported by the appellant, the examiner noted that "[t]his did occur while in the service."  On the other hand, the record contains the April and September 2014 VA medical opinions in which the examining VA physician concluded that the appellant's current bilateral knee disability was not causally related to service or any incident therein.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) held that the rules on expert witness testimony delineated in the Federal Rules of Evidence provide "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence."  Nieves-Rodriguez, 22 Vet. App. at 302.  After carefully considering the evidence cited above in light of these factors, the Board assigns far greater probative weight to the 2014 VA medical opinion.

First, the Board observes that the 2014 VA examiner had the benefit of both physically examining the appellant and reviewing the entire claims folder, including the service treatment records and early post-service clinical records.  The April 2009 VA rheumatology examiner's opinion, however, was apparently based only on the nature and duration of the symptoms as described by the appellant.  The VA examiner therefore had the benefit of considering both the appellant's reports of his in-service and post-service symptoms, as well as the clinical evidence of treatment in service and thereafter, which included objective, contemporaneous examination results, treatment, and medical history.  As set forth above, that in-service and early post-service evidence shows that bilateral knee symptoms were not present at that time.  The benefit of this evidence lends the 2014 VA examiner's opinion greater credibility and probative weight, as it is based on a more complete factual picture and consistent with the contemporaneous, and most probative, evidence of record.  

In summary, the Board finds that the the most probative evidence shows that the appellant's bilateral knee disability was not present in service or manifest to a compensable degree within one year of separation, and is not causally related to his active service or any incident therein.  Thus, the preponderance of the evidence is against the  claim of service connection for a bilateral knee disability.  The evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).


Entitlement to a rating in excess of 10 percent for tinnitus.

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, at his June 2016 Board hearing, the appellant indicated that he wished to withdraw his appeal with respect to the issue of entitlement to a rating in excess of 10 percent for tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

The appeal for the issue of entitlement to a rating in excess of 10 percent for tinnitus is dismissed.  


REMAND

For multiple reasons, the Board finds that the remaining issues on appeal are not yet ready for appellate consideration.  

Entitlement to service connection for sleep apnea

In April 2009, the appellant submitted a claim of service connection for sleep apnea, stating that although he had recently been diagnosed as having sleep apnea, his condition had begun in service as evidenced by the fact that he had snored badly in service.  

VA clinical records show that the appellant was diagnosed with sleep apnea following overnight sleep studies in February 2008 and January 2009.  

The appellant's service treatment records are negative for complaints or findings of sleep apnea.  In April 2014, the appellant was afforded a VA medical examination at which he reported that he had been diagnosed as having sleep apnea "somewhere in 2000's" when he underwent a sleep study.  He indicated that prior to that time, however, he had exhibited symptoms of snoring since service.  After examining the appellant and reviewing the record, the examiner concluded that it is less likely than not that the appellant's current sleep apnea was incurred in service, as there was no diagnosis or documented findings of sleep apnea in the service medical records and because the appellant's symptoms of snoring in service were not sufficient to render a diagnosis of sleep apnea.  The examiner, however, did not comment on whether the appellant's sleep apnea is causally related to or aggravated by his service-connected asthma.  Given the evidence of record, a medical opinion is necessary to ascertain whether the appellant's sleep apnea is causally related to or aggravated by his service-connected asthma.  

Entitlement to a rating in excess of 30 percent for asthma.

Since the RO last considered the appellant's claim for an increased rating for asthma in the July 2014 Supplemental Statement of the Case, multiple pieces of relevant evidence have been associated with the record, including VA clinical records dated to May 2016 showing treatment for asthma.  In addition, at his July 2016 Board hearing, the appellant argued that his last VA medical examination conducted in April 2014 did not accurately reflect the severity of his service-connected asthma.  Under these circumstances, the Board finds that an additional examination is warranted.  

Entitlement to a compensable rating for bilateral hearing loss prior to April 18, 2014, and in excess of 20 percent thereafter.  

At his June 2016 Board hearing, the appellant's attorney argued that a compensable rating was warranted for the appellant's service-connected hearing loss prior to April 18, 2014, based on the results of a February 2010 audiogram.  The Board notes that the record on appeal includes a February 2010 private and largely uninterpreted audiogram report which appears to include speech discrimination findings of 80 percent and 68 percent, although it is unclear which ear reflected which score.  It is further unclear whether the Maryland CNC word list was utilized.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA is required to seek clarification of a private examination report in "those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report."  Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  The Court held that this includes seeking clarification as to whether a private examiner used the Maryland CNC word list in performing speech recognition testing.  Under these circumstances, the RO must seek any necessary clarification from the appellant's private audiologist regarding the testing methods used during audiometric examinations referenced above.

In addition, given the variation in audiometric findings between the October 2008, April 2014, and April 2015 VA audiometric examinations, the Board finds that an additional examination is necessary to ensure the appropriate rating is assigned for the appellant's service-connected hearing loss.  

Entitlement to a rating in excess of 10 percent for status post scaphoid fracture with left wrist pain, to include a temporary total rating for status post scaphoid fracture with left wrist pain after March 31, 2010.  

Regarding the appellant's claim for an increased rating for a left wrist disability, the Board finds that a remand is required for another VA examination.  Recently, the Court found that pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 128 (2016).  In this case, at the last VA medical examination in March 2015, the VA examiner did not test the appellant's left wrist for pain on both active and passive motion in both weight-bearing and nonweight-bearing positions.  The examiner also did not test the opposite joint.  Therefore, the Board finds that another VA examination is necessary.

In addition, at his June 2016 Board hearing, the appellant testified that it was his contention that the temporary total rating for his left wrist disability should extend to June 2010, if he remembered correctly.  His attorney indicated that he would submit a doctor's report which provided a more specific date of the appellant's recovery period.  A review of the record contains no indication that additional evidence regarding that issue has been received since the hearing.  On remand, therefore, the appellant is advised that he should submit or specifically identify the evidence establishing the period during which a temporary total rating is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also obtain any outstanding VA treatment records, including from the Portland VA Medical Center (VAMC) for the period from May 2016 to the present.  

2.  After obtaining any necessary information and authorization from the appellant, the AOJ should contact the provider who conducted the February 2010 audiogram to inquire as to whether the test was conducted by a state-licensed audiologist; whether the results obtained were from a puretone audiometry test conducted without hearing aids; and what type of speech discrimination test was used, to specifically include whether the Maryland CNC word list was used in conducting that study.  All attempts to obtain this information should be documented in the claims folder.

3.  After completing the foregoing development, the appellant should be afforded a VA examination to determine the nature and etiology of his sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, post-service medical records, and statements regarding in-service snoring.  It should be noted that the appellant is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the appellant and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should opine as to whether it is at least as likely as not that the appellant's sleep apnea is (1) causally or etiologically related to his military service; (2) causally related to his service-connected asthma; or (3) aggravated by his service-connected asthma.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The appellant should be afforded a VA examination to ascertain the severity and manifestations of his service-connected asthma.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including pulmonary function studies.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the appellant's service-connected asthma.

The examiner should also delineate all pulmonary symptomatology identified on examination and comment on whether it is possible to distinguish the symptoms and effects of the service-connected lung disability from those attributable to any other diagnosed respiratory disorder.  If it is not medically possible to do so, the examiner should clearly so state.  A complete explanation must be provided for any opinion offered.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The appellant should be afforded a VA examination to ascertain the severity and manifestations of his service-connected hearing loss.  Any indicated tests and studies must be accomplished, to include audiometric testing.  In addition to providing audiometric findings and speech discrimination scores, the examiner should fully describe the effect of the appellant's hearing loss disability on his occupational functioning and his daily activities.

6.  The appellant should be afforded a VA examination to ascertain the severity and manifestations of his service-connected left wrist disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the appellant's service-connected left wrist disability.

The examiner should report all signs and symptoms necessary for rating the appellant's left wrist disability under the rating criteria.  In particular, the examiner should test the range of motion of wrist in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing in not necessary in this case, he or she should clearly explain why this is so.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the appellant and his attorney should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


